DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongated bars (first, second, third, fourth) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (Examiner Comment:  For the purpose of examination, the Examiner has interpreted the pair of arms 14, 16 as seen in Figure 2 as the “elongated bars.”)
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2, 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the wording “elongated bars” is absent from the Specification.  (See Examiner comment above in item#1).
4.	The disclosure is objected to because of the following informalities: in paragraph 0053, “spring clam assembly” should read –spring clamp assembly--.  
Appropriate correction is required.
Claim Objections
5.	Claims 1-7 are objected to because of the following informalities:  the term “elongated bars”, “first elongated bar”, “second elongated bar” in claim 1 and “third/fourth elongated bar” in claims 3-4 are not found in the drawings nor identified in the specification.  For purposes of examination, the “elongated bars” have been interpreted as the –pair of arms--.  The Applicant should note that consistency in naming reference characters is required.  Since claims 2-7 are in the chain of dependency to claim 1, they too are subjected to the same objection.
Allowable Subject Matter
6.	Claims 1-7 are free from the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest singularly or an obvious combination of a toilet seat adapter device having one or more interior channels sized and shaped to retain elongated bars; where a first/second movable bars having a first end housed within an interior channel of the channels of a main body, and extending from a right/left side wall of the main body; the first elongated bar being movable in a first direction toward the right side wall, the first elongated bar being further movable in a second direction away from the right side wall of main body; wherein the first/second elongated bars comprises a terminal end that is configured to grip a toilet seat.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The Ford reference is cited for disclosing other pertinent structures.  More specifically, Ford discloses a seat in combination with the adapter.  It is noted such a feature is present in the Applicant’s device, but has not been claimed.  
This application is in condition for allowance except for the following formal matters: 
See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORI L BAKER/Primary Examiner, Art Unit 3754